DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2020 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN. 8,148,598 to Tsang.
Regarding Claim 1-9 and 23
	Tang teaches a non-woven sheet extending in a longitudinal direction and a lateral direction orthogonal to the longitudinal direction comprising at least one zone of reinforcement comprising bonding elements in a plurality of discrete geometric shapes and extending over the 
Regarding the elongation of the reinforced zone being less than the elongation of the non-reinforced zone, and specifically at least 5% less when subjected to a stress of 5N, although the prior art does not disclose the elongation of each zone, the claimed properties are deemed to naturally flow from the structure in the prior art since the Tsang reference teaches an invention with a substantially similar structure and chemical composition as the claimed 
Regarding Claim 6
Although Tsang demonstrates bonding configurations which appear to meet the limitations of the claims, Tsang does not specifically teach an upper limit of bonding percentage of the bonding zone. However, it should be noted that the bonding percentage is a result effective variable.  As bonding percentage increases, the material exhibits greater adherence, strength and stability at the expense of weight, cost, stretch and stiffness.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of bonding material located in the bonding zone since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the amount bonding percentage in order to achieve the desired adherence, strength, stability, weight, cost, stretch and stiffness.
Regarding Claims 22 and 24
	Regarding the second and third zones of reinforcement, the designation of a “zone” is arbitrary and therefore the core portion of Tsang comprises as few or as many zones as desired. For example, the core portion could be divided into 3 parallel zones which meets the claimed limitations and since no structural difference between each zone is claimed.  Alternatively, Tsang teaches multiple distinct layers within the core portion of the product which necessarily meets the limitations of a first, second, and third reinforced zone wherein the width is less than 
Response to Arguments
Applicant argues that the reinforcement of the prior art necessarily comprises adhesive. As set forth above, Tsang teaches that the bonding may be of a thermal plastic in an alternative to an adhesive (adhesive-free manner) (Id., abstract). 
Applicant argues that Tsang does not disclose a single non-woven sheet including a reinforcing pattern, but rather an assembly that is formed by at least two sheets. As set forth above, Tsang teaches that the reinforcing pattern of the first zone of reinforcement is formed on exactly one sheet (Id., fig.1). Tsang teaches that the pattern is applied specifically to one non-woven sheet, the sheet may then be used within a multi-sheet assembly similar to the teaching of the instant specification. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/             Primary Examiner, Art Unit 1786